Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00080-CV

                 IN THE INTEREST OF A.F.C., I.C.C., and A.R.H. Jr., Children

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015PA01986
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 26, 2017

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant mother’s (“Mother”)

rights to her children, A.F.C., I.C.C., and A.R.H. Jr. On appeal, Mother contends the evidence is

legally and factually insufficient to support the trial court’s finding that termination is in the

children’s best interests. We affirm the trial court’s termination order.

                                              BACKGROUND

           The record shows the Texas Department of Family and Protective Services (“the

Department”) first became involved with Mother based on a referral alleging mental health

concerns, domestic violence, and drug use. After Family Based Services proved unsuccessful, the

Department filed its petition for termination of Mother’s parental rights in the event reunification

proved impossible. The Department removed the children from Mother’s care. Upon removal,
                                                                                                        04-17-00080-CV


the Department placed the two girls, A.F.C. and I.C.C., in foster care, and placed A.R.H. Jr., a

half-brother to the girls, with his paternal grandmother. At the time the petition was filed, A.F.C.

and I.C.C. were six and five years old, respectively; A.R.H. Jr. was one. 1

         The Department created a service plan for Mother which required, among other things, that

she attend counseling, parenting courses, and an outpatient drug program. The trial court ordered

Mother to comply with each requirement set out in the plan. Mother did not complete the

requirements of her service plan. Despite the service plan requirements, Mother tested positive

for methamphetamines on at least three occasions, and was discharged from a drug treatment

program for noncompliance. Twice during this case, Mother was accused of assaulting her own

mother, with whom she was living. She was twice incarcerated for the assaults and for a violation

of probation.

         Throughout the case, the trial court held the statutorily-required status and permanency

hearings. Ultimately, the matter moved to a final hearing, during which the Department sought to

terminate Mother’s parental rights. 2 After considering the evidence, the trial court terminated

Mother’s parental rights, finding she: (1) knowingly placed or knowingly allowed the children to

remain in conditions or surroundings which endangered the physical or emotional well-being of

the children; (2) engaged in conduct or knowingly placed the children with persons who engaged

in conduct which endangered the physical or emotional well-being of the children; (3) failed to

comply with the provisions of a court order that specifically established the actions necessary for

her to obtain the return of her children; and (4) used a controlled substance in a manner that



1
  We note that in the parties’ briefs, A.R.H. Jr. is listed as having been a week old at the time the Department filed its
petition. However, the order appointing the Department as temporary managing conservator of the children stated
A.R.H. Jr. was one year old at the time.
2
  The Department also sought to terminate the parental rights of the children’s respective fathers. The two fathers in
this case each voluntarily relinquished their parental rights. Neither father sought appellate review, and they are not
parties to this appeal.

                                                          -2-
                                                                                       04-17-00080-CV


endangered the health or safety of the children and either failed to complete a court-ordered

substance abuse treatment program or after completing a court-ordered substance abuse treatment

program, continued to abuse a controlled substance.                 See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(D), (E), (O), (P) (West Supp. 2016).           Additionally, the trial court found

termination of Mother’s parental rights was in the best interests of the children.            See id.

§ 161.001(b)(2). Thereafter, Mother perfected this appeal.

                                             ANALYSIS

       On appeal, Mother does not contest the trial court’s findings under sections 161.001(b)(1)

of the Texas Family Code (“the Code”). See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O),

(P). Rather, she contends only that the evidence is legally and factually insufficient to support the

trial court’s finding that termination was in the children’s best interests. See id. § 161.001(b)(2).

                                        Standard of Review

       A court may terminate a parent’s rights to her children only if the court finds by clear and

convincing evidence the parent violated a provision of section 161.001(1) and termination is in the

best interests of the children. Id. § 161.001(1), (2). The Code defines “clear and convincing

evidence” as “proof that will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” Id. § 101.007. Courts require this

heightened standard of review because the termination of parental rights results in permanent and

unalterable changes for both parent and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002). Thus,

when reviewing a termination order, we must determine whether the evidence is such that a fact

finder could reasonably form a firm belief or conviction that termination was in the child’s best

interest. J.F.C., 96 S.W.3d at 267; In re C.H., 89 S.W.3d 17, 25 (Tex. 2002).

       In addressing a legal sufficiency challenge in parental termination cases, the court views

the evidence in the light most favorable to the trial court’s findings and judgment, and any disputed
                                                 -3-
                                                                                        04-17-00080-CV


facts are resolved in favor of the trial court’s findings if a reasonable fact finder could have so

resolved them. J.F.C., 96 S.W.3d at 267. The court must disregard all evidence that a reasonable

fact finder could have disbelieved and consider undisputed evidence even if such evidence is

contrary to the trial court’s findings. Id. In other words, we consider evidence favorable to

termination if a reasonable fact finder could, and we disregard contrary evidence unless a

reasonable fact finder could not. Id.

        In addressing the factual sufficiency challenge, we give due deference to the trier of fact’s

findings, avoiding substituting our own judgment for that of the fact finder. C.H., 89 S.W.3d at

27. “If, in light of the entire record, the disputed evidence that a reasonable fact finder could not

have credited in favor of the finding is so significant that fact finder could not reasonably have

formed a firm belief or conviction[in the truth of the finding], then the evidence is factually

insufficient.” J.F.C., 96 S.W.3d at 266.

        In conducting a sufficiency review, we may not weigh a witness’s credibility because it

depends on appearance and demeanor, and these are within the domain of the trier of fact. In re

J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). Even when such issues are found in the appellate record,

we must defer to the fact finder’s reasonable resolutions. Id.

                                           Applicable Law

        In a best interest analysis, we consider the factors set forth by the Texas Supreme Court in

Holley v. Adams: (1) the desires of the child; (2) the emotional and physical needs of the child now

and in the future; (3) the emotional and physical danger to the child now and in the future; (4) the

parental abilities of the individuals seeking custody; (5) the programs available to assist these

individuals to promote the best interest of the child; (6) the plans for the child by these individuals;

(7) the stability of the home or proposed placement; (8) the acts or omissions of the parent that

may indicate the existing parent-child relationship is not a proper one; and (9) any excuse for acts
                                                  -4-
                                                                                        04-17-00080-CV


or omissions of the parent. 544 S.W.3d 367, 371–72 (Tex. 1976). These factors are not exhaustive

and a court may consider other factors. Id. at 372. Also, a court need not find evidence of each

and every factor to terminate the parent-child relationship. C.H., 89 S.W.3d at 27. According to

the Texas Supreme Court, “the absence of evidence about some of these considerations would not

preclude a fact finder from reasonably forming a strong conviction or belief that termination is in

the child’s best interest, particularly if the evidence were undisputed that the parental relationship

endangered the safety of the child.” Id. Furthermore, in conducting our review of the trial court’s

termination, rather than focusing on the parent’s best interest, we will focus on whether termination

of the parent-child relationship is in the best interest of the child. Id.

        We recognize courts indulge in the strong presumption that maintaining the parent-child

relationship is in a child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam).

However, promptly placing the child in a safe environment is also presumed to be in his or her

best interest. TEX. FAM. CODE ANN. § 263.307(a). Thus, in addition to the Holley factors, a court

should consider the following factors in determining whether the children’s parent is willing and

able to provide the children with a safe environment: (1) the child’s age and physical and mental

vulnerability; (2) the frequency and nature of out-of-home placements; (3) the magnitude,

frequency, and circumstances of the harm to the child; (4) whether the child has been the victim

of repeated harm after the initial report and intervention by the department; (5) whether the child

is fearful of living in or returning to the child’s home; (6) the results of psychiatric, psychological,

or developmental evaluations of the child, the child’s parents, other family members, or others

who have access to the child; (7) whether there is a history of abusive or assaultive conduct by the

child’s family or others who have access to the child’s home; (8) whether there is a history of

substance abuse by the child’s family or others who have access to the child’s home; (9) whether

the perpetrator of the harm to the child is identified; (10) the willingness and ability of the child’s
                                                  -5-
                                                                                         04-17-00080-CV


family to seek out, accept, and complete counseling services and to cooperate with and facilitate

an appropriate agency’s close supervision; (11) the willingness and ability of the child’s family to

effect positive environmental and personal changes within a reasonable period of time; (12)

whether the child’s family demonstrates adequate parenting skills; and (13) whether an adequate

social support system consisting of an extended family and friends is available to the child. Id.

§ 263.307(b).

        Moreover, although proof of acts or omissions under section 161.001(b)(1) of the Texas

Family Code does not relieve the Department from proving the best interest of the child, the same

evidence may be probative of both issues. C.H., 89 S.W.3d at 28. In conducting a best interest

analysis, a court may consider circumstantial evidence, subjective factors, and the totality of the

evidence, in addition to direct evidence. In re B.R., 456 S.W.3d 612, 616 (citing In re E.D., 419

S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied)). Additionally, a trier of fact may

measure a parent’s future conduct by his or her past conduct in determining whether termination

of the parent-child relationship is in the best interest of the child. Id.

                                            The Evidence

        As Mother points out, at the final hearing, the Department presented limited evidence with

regard to several of the Holley factors — the desires of the children, programs available to assist

in promoting the best interests of the children, and Mother’s parental abilities. However, as stated

above, a court need not find evidence of each Holley factor before terminating the parent-child

relationship. C.H., 89 S.W.3d at 27. The absence of evidence as to one or more of the Holley

factors does not preclude a trier of fact from reasonably forming a strong conviction or belief that

termination is in a child’s best interest. Id. Here, despite the lack of evidence as to all of the Holley

factors, we hold the evidence that does exist is legally and factually sufficient to support the trial

court’s finding that it was in the children’s best interests to terminate Mother’s parental rights.
                                                  -6-
                                                                                    04-17-00080-CV


        In our review, we have considered the Holley factors and the statutory factors in section

263.307(b) of the Code. See TEX. FAM. CODE ANN. § 263.307(b); Holley, 544 S.W.2d at 371–72.

We have also considered the acts or omissions as found by the trial court under section

161.001(b)(1) of the Code, as well as the circumstantial evidence, subjective factors, and the

totality of the evidence. See In re R.S.D., 446 S.W.3d 816, 820 (Tex. App.—San Antonio 2014,

no pet.).

        At the termination hearing, the Department called three Department caseworkers: (1) Amy

Loper; (2) Orlando Herrera; (3) and Leonor Cisneros-Salazar. The Department also called A.R.H.

Jr.’s paternal grandmother, who provided testimony relating to her willingness to care for and

adopt A.R.H. Jr. Mother testified on her own behalf.

    1. Desires of the Children

        We recognize, as Mother points out, the Department did not present any evidence directly

addressing the desires of the children. However, at the time of trial, A.R.H. Jr. was two years old

and likely unable to express his desires regarding conservatorship. When a child is too young to

express his desires, a fact finder may consider whether he has bonded with the foster family, is

well-cared for by them, and has spent minimal time with the parent. In re J.D., 436 S.W.3d 105,

118 (Tex. App.—Houston [14th Dist.] 2014, no pet.). At the time of trial, Mother had not seen

the children, including A.R.H. Jr., for more than a year. Two of the Department caseworkers

opined that the children had made significant progress since their placements. The paternal

grandmother testified that since A.R.H. Jr. had been in her care, “he [was] bonding to [her and her

husband] really good.” Thus, the trial court was permitted to consider this evidence regarding

A.R.H. Jr.’s desires.

        Unlike their half-brother, A.F.C. and I.C.C. may have been able to express their desires.

As Mother contends, the Department did not produce evidence as to the older children’s desires,
                                               -7-
                                                                                      04-17-00080-CV


however, its failure to do so is not dispositive in a best interest analysis. See C.H., 89 S.W.3d at

27.

      2. Emotional & Physical Needs/Emotional & Physical Danger/Parenting Abilities

         Mother’s youngest child, A.R.H. Jr., will require constant emotional and physical support

because of his age. See TEX. FAM. CODE ANN. § 263.307(b)(1) (child’s age and mental and

physical vulnerabilities); Holley, 544 S.W.2d at 371–72. His age renders him vulnerable if he

were left in the custody of a parent who uses drugs or exposes him to violence. See TEX. FAM.

CODE ANN. § 263.307(b)(1); Holley, 544 S.W.2d at 371–72. A.R.H. Jr. relies on caretakers for all

his needs and this need will continue for many years. See TEX. FAM. CODE ANN. § 263.307(b)(1);

Holley, 544 S.W.2d at 371–72.

         Although the record is unclear as to the specific needs and vulnerabilities of the two older

children, the Department caseworkers stated A.F.C. and I.C.C. suffered as a result of exposure to

violence, drugs, and their Mother’s untreated mental health issues. Additionally, the Department

caseworkers noted the girls have “special needs” requiring medication and therapy, which they

have received since their removal from Mother’s care. See TEX. FAM. CODE ANN. 263.307(b)(1).

         As a result of the children’s specific needs, two independent therapists recommended

suspending all parent-child visitation with Mother. See TEX. FAM. CODE ANN. § 263.307(b)(6)

(results of psychiatric, psychological, or developmental evaluations of child, the child’s parents,

other family members, or others who have access to the child’s home). Since the suspension of

visits, the children have made significant progress with their therapists. Even after the children’s

improvement, the Department caseworkers stated the therapists did not recommend reinstating

visits with Mother. See id. We recognize Mother visited with the children twice in the beginning

of her case and the suspension of visits was a unilateral decision. However, the evidence shows

the therapists believed Mother’s lifestyle was harmful to the children. In sum, the evidence shows
                                                 -8-
                                                                                     04-17-00080-CV


the children have heightened emotional and physical needs that were addressed only by foster care

placement and the Department’s intervention. See TEX. FAM. CODE ANN. § 263.307(b)(1); id.

§ 263.307(b) (6); Holley, 544 S.W.2d at 371–72.

       With regard to the potential emotional and physical danger to the children, there is evidence

of Mother’s drug use and the existence of domestic violence. The Department presented testimony

showing Mother sent a seemingly inadvertent text message to a caseworker asking for “yellow,” a

street name for drugs. See TEX. FAM. CODE ANN. § 263.307(b)(8) (history of substance abuse by

child’s family or others who have access to child’s home); Holley, 544 S.W.2d at 371–72. Mother

admitted using methamphetamines and she tested positive for methamphetamines on at least three

occasions. See TEX. FAM. CODE ANN. § 263.307(b)(8); Holley, 544 S.W.2d at 371–72.

       As part of her service plan, the Department referred Mother to an outpatient drug treatment

program. However, Mother was discharged from the program for noncompliance when she arrived

under the influence and refused to drug test. See TEX. FAM. CODE ANN. § 263.307(b)(8); id.

§ 263.307(b)(10) (willingness and ability of child’s family to seek out, accept, and complete

counseling services and to cooperate with and facilitate appropriate agency’s close supervision);

id. § 263.307(b)(11) (willingness and ability of child’s family to effect positive environmental and

personal changes within reasonable period of time); Holley, 544 S.W.2d at 371–72. Furthermore,

one caseworker testified Mother admitted she needed to use drugs to comply with the

Department’s service plan. See TEX. FAM. CODE ANN. § 263.307(b)(8); id. § 263.307(b)(11);

Holley, 544 S.W.2d at 371–72. Although the parties dispute whether Mother completed a drug

treatment program, it is undisputed that Mother returned to using drugs after she allegedly

completed treatment. See TEX. FAM. CODE ANN. § 263.307(b)(8); id. § 263.307(b)(11); Holley,

544 S.W.2d at 371–72.         The evidence shows Mother uses, and may continue to use,

methamphetamines, placing her children in emotional and physical danger. See TEX. FAM. CODE
                                                -9-
                                                                                    04-17-00080-CV


ANN. § 263.307(b)(4) (magnitude, frequency, and circumstances of harm to child); id.

§ 263.307(b)(8); id. § 263.307(b)(11); Holley, 544 S.W.2d at 371–72.

       Mother’s issues with domestic violence also placed the children in emotional and physical

danger. See TEX. FAM. CODE ANN. § 263.307(b)(7) (whether there is history of abusive or

assaultive conduct by child’s family or others who have access to child’s home); Holley, 544

S.W.2d at 371–72. Mother admitted there were instances of domestic violence with her boyfriend.

See TEX. FAM. CODE ANN. § 263.307(b)(7); Holley, 544 S.W.2d at 371–72. In addition, as

previously noted, Mother was accused of assaulting her mother, with whom she lived, on two

separate occasions. See TEX. FAM. CODE ANN. § 263.307(b)(7); Holley, 544 S.W.2d at 371–72.

Moreover, one of the caseworkers testified the two female children suffered some sort of traumatic

experience involving sexual abuse, although the record is unclear regarding the specifics of the

incident. Thus, the evidence shows Mother subjected the children to emotional and physical

danger when they were in her custody. See In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—

Houston [14th Dist.] 2003, no pet.) (noting domestic violence is evidence of physical and

emotional endangerment).

       Additionally, Mother did not challenge the trial court’s findings that she placed or engaged

in conduct that placed her children in conditions that endangered their physical or emotional well-

being. See TEX. FAM. CODE ANN. § 161.001(b)(1) (D), (E). She also failed to challenge the finding

that she used a controlled substance in a manner that endangered the children.             See id.

§ 161.001(b)(1)(P). Although this does not relieve the Department from proving termination is in

the best interests of the children, it is probative on the best interests issue and shows Mother’s

propensity for placing her children in dangerous situations. See C.H., 89 S.W.3d at 28; see also

TEX. FAM. CODE ANN. § 263.307(b)(12) (whether child’s family demonstrates adequate parenting

skills); Holley, 544 S.W.2d at 371–72.
                                               - 10 -
                                                                                      04-17-00080-CV


       The evidence set out above is also relevant to Mother’s lack of parenting abilities. See

TEX. FAM. CODE ANN. § 263.307(b)(10); id. § 263.307(b)(11); id. § 263.307(b)(12); Holley, 544

S.W.2d at 371–72. Mother chose to use drugs and engage in violent conduct during a time when

undertaking services to regain custody of her children should have been her priority. See TEX.

FAM. CODE ANN. § 263.307(b)(8); id. § 263.307(b)(11); id. § 263.307(b)(12); Holley, 544 S.W.2d

at 371–72.

       Moreover, there are concerns about Mother’s ability to parent her children given her refusal

to deal with her mental health issues.       See TEX. FAM. CODE ANN. § 263.307(b)(11); id.

§ 263.307(b)(12); Holley, 544 S.W.2d at 371–72. Although the record is unclear as to the specific

mental health concerns, Mother admitted hearing voices, suffering from depression, and having

suicidal thoughts. Despite these issues, Mother failed to comply with the portion of her service

plan requiring a psychosocial or mental health evaluation.           See TEX. FAM. CODE ANN.

§ 263.307(b)(10); id. § 263.307(b)(11); id. § 263.307(b)(12); Holley, 544 S.W.2d at 371–72. The

trial court could have determined, based on this evidence, that Mother lacks the abilities needed to

properly parent her young children. See Holley, 544 S.W.2d at 371–72.

   3. Available Programs to Assist Individual to Promote Best Interest

       The Department created a service plan tailored to Mother’s needs and the trial court

adopted the plan as a requirement for reunification. Mother was required, among other things, to

seek a mental health or psychiatric evaluation, to attend counseling, to attend parenting courses,

and to complete outpatient drug treatment. According to the caseworkers’ testimony, Mother

failed to complete any part of her service plan, despite the referrals to several available programs.

See TEX. FAM. CODE ANN. § 263.307(b)(10); id. § 263.307(b)(11); id. § 263.307(b)(12); Holley,

544 S.W.2d at 371–72. Although Mother contends, and the caseworkers confirm, she completed

a domestic violence class, a parenting class, and an anger management class while she was
                                                - 11 -
                                                                                     04-17-00080-CV


incarcerated at Bexar County Jail, the completed courses did not meet the requirements of her

service plan. Mother and one of the caseworkers testified Mother began counseling; however, the

record shows Mother only attended for a couple of months and failed to complete the program.

See TEX. FAM. CODE ANN. § 263.307(b)(10); id. § 263.307(b)(11); id. § 263.307(b)(12); Holley,

544 S.W.2d at 371–72. One caseworker testified to Mother’s lack of contact with the Department

during the case and to helping Mother obtain providers after her release from jail despite Mother’s

disappearance for several months.         See TEX. FAM. CODE ANN. § 263.307(b)(10); id.

§ 263.307(b)(11); id. § 263.307(b)(12); Holley, 544 S.W.2d at 371–72.

       The evidence establishes that despite the availability of services and programs provided by

the Department, Mother chose not to engage. See TEX. FAM. CODE ANN. § 263.307(b)(10); id.

§ 263.307(b)(11); id. § 263.307(b)(12); Holley, 544 S.W.2d at 371–72. Rather, Mother chose to

continue to engage in conduct that originally resulted in the removal of her children.

       As stated above, this choice is also relevant to Mother’s parenting skills. Based on the

evidence showing Mother’s almost complete failure to participate and complete her service plan,

she has demonstrated a lack of motivation to improve her parenting skills, which are questionable

given her lifestyle choices. See In re W.E.C., 110 S.W.3d 231, 245 (Tex. App.—Fort Worth 2003,

no pet.) (holding that trier of fact could have formed firm belief that parent was not motivated to

improve parenting abilities given failure to avail herself of programs provided); see also TEX. FAM.

CODE ANN. § 263.307(b)(10); id. § 263.307(b)(11); id. § 263.307(b)(12); Holley, 544 S.W.2d at

371–72.

   4. Plans for Children by Those Seeking Custody/Stability of Home or Proposed Placement

       At the time of the final hearing, Mother was incarcerated. See TEX. FAM. CODE ANN.

§ 263.307(b)(7); Holley, 544 S.W.2d at 371–72. Although Mother speculated she might be

released from jail within two months, her plans after her release were vague and uncertain. See
                                               - 12 -
                                                                                   04-17-00080-CV


TEX. FAM. CODE ANN. § 263.307(b)(11); id. § 263.307(b)(12); Holley, 544 S.W.2d at 371–72.

Moreover, upon release, she would be required to attend a drug treatment program, which due to

her prior inability to comply with treatment, the trial court may have inferred Mother would be

unable to complete. See B.R., 456 S.W.3d at 616 (allowing trier of fact to measure future conduct

by prior conduct). Furthermore, the testimony established Mother failed to obtain stable housing

and was forced to move in with her mother. See TEX. FAM. CODE ANN. § 263.307(b)(11); Holley,

544 S.W.2d at 371–72.

       Although Mother contends she was employed at a temporary agency, she failed to provide

proof of employment to the Department, and when the caseworker called to verify her

employment, the agency stated Mother worked for one day and never returned. See TEX. FAM.

CODE ANN. § 263.307(b)(11); Holley, 544 S.W.2d at 371–72. In sum, Mother’s continued drug

use, lack of housing plans, unemployment, and incarceration portend future instability and “[a]s a

general rule, conduct that subjects a child to a life of uncertainty and instability endangers the

physical and emotional well-being of a child.” In re D.J.H., 381 S.W.3d 606, 613 (Tex. App.—

San Antonio 2012, no pet.) (quoting In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth

2004, pet. denied)).

       Most telling, Mother testified her service plan was “hard” and her current incarceration

would not allow her to provide care for her children. See TEX. FAM. CODE ANN. § 263.307(b)(11);

Holley, 544 S.W.2d at 371–72. Additionally, Mother testified she was happy with A.R.H. Jr.’s

placement with his paternal grandmother. Regarding her two older children, Mother stated her life

has been “lacking in the stability that [her] girls need” and she wants them to be in a placement

where they can continue to develop well. See TEX. FAM. CODE ANN. § 263.307(b)(11); Holley,

544 S.W.2d at 371–72.



                                              - 13 -
                                                                                     04-17-00080-CV


       The Department also provided evidence regarding the current and future placement of the

children. The evidence shows the planned placements are supportive and stable. See Holley, 544

S.W.2d at 371–72. As for A.R.H. Jr., his paternal grandmother, who is also his foster mother,

testified he is doing “really good” and bonding with her family. See id. Furthermore, she testified

she and her husband are willing to adopt A.R.H. Jr. and raise him as if he were their own child.

See id. She is also willing to maintain a relationship between A.R.H. Jr. and his half-sisters. See

id.

       A.F.C. and I.C.C. were in foster care at the time of the final hearing. As Mother points out,

their current foster family is not able to adopt the girls; however, the Department testified about

permanency plans for the girls. The Department intends to place them with family friends of their

maternal grandmother. See id. The evidence shows that at the time of the final hearing, these

family friends were going through the process to become licensed and certified foster parents as a

precursor to adoption. See id. The Department caseworkers testified they supported the family’s

efforts and were positive with regard to the family’s ability to care for the girls after completion

of the process. See id. The caseworkers testified the proposed adoptive parents were aware of the

girls’ special needs and were still dedicated to their adoption. See id. The evidence also shows

the potential adoptive parents are aware of the girls’ half-brother, A.R.H. Jr., and are willing to

continue to foster a sibling relationship between the children. See id.

       Additionally, the Department caseworkers testified about the improvements the two older

children have made since their placement in foster care. Prior to their foster care placement, the

children did not express emotion or discuss their traumatic experiences. Since their removal from

Mother’s care, the caseworkers testified the older children have begun to open up, laugh, and smile.

Each caseworker expressed support for the proposed placements for all three children and their

disapproval of returning the children to Mother’s care. See Holley, 544 S.W.2d at 371–72.
                                               - 14 -
                                                                                        04-17-00080-CV


                                             Summation

        The evidence shows Mother exposed her children to drug use and domestic violence,

endangering their physical and emotional well-being. She engaged in criminal behavior, including

assaulting her mother, which resulted in Mother’s incarceration. Mother failed to comply with her

service plan, despite reasonable time and opportunity. Mother’s conduct prior to the Department’s

removal of the children and subsequent thereto shows she is unable to care for her children — she

is unable to resolve her own mental health and drug issues.

        Therefore, based on the foregoing, we hold the evidence, when considered in light of the

relevant Holley factors and statutory considerations, weighs in favor of a finding that termination

was in the best interests of Mother’s children. Given the trial court was permitted to consider

circumstantial evidence, subjective factors, and the totality of the evidence, in addition to the direct

evidence presented, we hold the trial court was within its discretion in finding termination of

Mother’s parental rights would be in her children’s best interests. In other words, we hold the

evidence is such that the trial court could have reasonably formed a firm belief or conviction that

termination was in the children’s best interests.

                                            CONCLUSION

        We hold the evidence is legally and factually sufficient to have permitted the trial court, in

its discretion, to find termination was in the best interests of A.F.C., I.C.C., and A.R.H. Jr.

Accordingly, we hold the trial court did not err in terminating Mother’s parental rights, overrule

Mother’s sole issue, and affirm the trial court’s termination order.

                                                    Marialyn Barnard, Justice




                                                 - 15 -